Citation Nr: 9904412	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for varicose veins of the 
right leg due to service-connected disabilities of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel








INTRODUCTION

The veteran had active service from August 1979 to August 
1982.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland.

Service connection is in effect for varicose veins of the 
left leg, for which an increased rating from 10 to 20 percent 
was assigned during the course of the current appeal.  The 
veteran also has service connection for postoperative 
residuals of fracture of the left distal fibula, for which a 
10 percent rating is assigned.  Neither issue as such is part 
of the current appeal.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The RO initially informed the veteran that his claim had been 
denied as there was no evidence of his having developed 
varicose veins of the right leg within "three years" of 
separation from service.  

The veteran subsequently clarified that he was in fact 
claiming that the already service-connected left leg problems 
including varicose veins as well as residuals of a fractured 
fibula, had caused him to overuse his right leg and that this 
had caused or contributed to the development of the 
varicosities in his right leg.  

The veteran has indicated that such a relationship, not one 
of cause and effect, per se, but one reflecting an impact by 
one on the other, or at least a mutual circulatory defect 
resulting in the varicosities had been suggested by 
physicians.  

It was also noted that at about the same time as the right 
leg varicosities developed, the varicosities in the left leg 
became appreciably worse (as reflected in the increased 
rating assigned, as noted above, in July 1998, effective 
March 18, 1997).

VA clinical records from mid-1990's reflect that although the 
left fibular fracture was quite old, the veteran continued to 
experience ongoing problems with pain, laxity and other 
symptoms and had recurrent sprains and giving way of the leg. 

During a period of time when the veteran was having left leg 
laxity and other problems, he apparently fell and tore the 
meniscus of the right leg.  The veteran indicated at the time 
of a VA outpatient visit that he had been under a private 
physician's care.  Records are not in the file from that 
physician.  

Shortly thereafter the varicose veins in the right leg were 
described, although it is not entirely clear when these were 
first clinically demonstrated.  

VA is obligated to obtain all clinical records which may have 
a legitimate bearing on the claim.  And when VA is on clear 
notice that additional records may be available, as is the 
case herein, the Court has repeatedly held that VA has an 
obligation to assist the veteran in obtaining them.  See, 
i.e., Epps v. Brown, 9 Vet. App. 341 (1996).  

An opinion was sought from a vascular physician associated 
with VA as to any relationship between left and right leg 
varicose veins.  

The medical opinion in response, dated in July 1997, in 
pertinent part, was limited to any issue of a direct/causal 
relationship.  Specifically, it was that while "the same 
issues are at play in each leg (congenital weakness of vein 
walls and/or valves), they are related, but one does not 
'cause' the other."  

There was no opinion given as to the impact of one on the 
other, and/or whether there was any relationship between the 
residuals of the left fibular fracture which may have caused 
or contributed to the fall in which he injured the right 
meniscus, and/or whether this and/or the resultant trauma was 
in fact the or one of the precipitating factors in the 
development of symptomatic varicosities in the right leg.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998). 

In this case, the claim in totality relates to "secondary" 
service connection on any basis possible, and this opens a 
number of possible avenues of consideration only one of which 
has yet been either partially developed or considered.  

Moreover, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may not only be 
granted for a disorder found to be proximately due to or the 
result of a service-connected disability, but also when it is 
shown that the claimed disorder has been aggravated by the 
service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).  

The Court also went to great lengths in Allen, as well as 
other cases [such as Leopoldo v. Brown, 9 Vet. App. 33 
(1996), etc., in which certain portions have since been 
revised, but as relate to this issue are unchanged to 
present] to discuss the differences between disability and 
other facets of a disorder due to a given injury, and the 
distinctions between (multiple) factors that may cause 
disease versus overall disability picture and causal 
connections versus subsequent onset of disability.  

In this case, the potential "secondary" issues relate both to 
the veteran's varicose veins in the left leg as they may or 
may not have impacted on the manifestation of varicosities in 
the right leg, to include the fact that the latter was 
coincidental in time to the significant increase in 
impairment attributable to the former; but also whether there 
is any relationship between the veteran's residuals of 
fracture of the left fibula and the fall which caused a torn 
meniscus on the right and in turn may or may not have had an 
impact on the development of right leg varicosities.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  




The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

Finally, the Court has held that the duty to assist an 
appellant in obtaining and developing available facts and 
evidence to support his claim includes many things including 
adequate medical opinion.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the appellate 
issue pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for varicose veins 
of the right leg since service.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legibile copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The claims folder, a copy of this 
remand in its entirety, and all of the 
evidence then of record, should be 
submitted, to an appropriate specialist.  




The physician should be requested to 
provide an opinion as to whether the 
service-connected varicose veins of the 
left leg and/or residuals of a fracture 
of the left distal fibula caused and/or 
in any way aggravates the service-
connected varicose veins of the right 
leg.  If such aggravation is found to 
exist the physicians must address the 
following medical issues:  (1) The 
baseline manifestations which are due to 
varicose veins of the right leg; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected varicose veins 
of the left leg and/or residuals of a 
fracture of the left distal fibula based 
on medical considerations; and (3) The 
medical considerations supporting an 
opinion that increased manifestations of 
varicose veins of the right leg are 
proximately due to the service-connected 
varicose veins of the left leg and/or 
residuals of a fracture of the left 
distal fibula.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).


4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for varicose veins of 
the right leg as secondary to service-
connected varicose veins of the left leg 
with application of 38 C.F.R. § 3.310(a) 
(1998) and Allen v. Brown, 7 Vet. 
App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 7 -
